EXHIBIT 10.10.6

AMENDED AND RESTATED

CHANGE OF CONTROL

EMPLOYMENT AGREEMENT

This Amended and Restated Change of Control Employment Agreement is made as of
the 18th day of December, 2008 (this “Agreement”), by and between Cathay General
Bancorp, a Delaware corporation (the “Company”), Cathay Bank, a California state
chartered commercial bank and a wholly owned subsidiary of the Company (the
“Bank”), and Perry P. Oei (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) and the Board of
Directors of the Bank (the “Bank Board”), have determined that it is in the best
interests of the Bank and the Company and its stockholders to assure that the
Company and/or the Bank (as applicable) will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein). The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if (i) the
Executive’s employment with the Company is terminated by the Company, (ii) the
Date of Termination is prior to the date on which a Change of Control occurs,
and (iii) it is reasonably demonstrated by the Executive that such termination
of employment (A) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” means the date immediately prior to such
Date of Termination.

(b) “Change of Control Period” means the period commencing on the date hereof
and ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless, at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.



--------------------------------------------------------------------------------

(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

(d) “Change of Control” means:

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or

 

-2-



--------------------------------------------------------------------------------

more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Section 2. Employment Period. The Company and/or the Bank (as applicable) hereby
agrees to continue the Executive in its employ, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date (the “Employment
Period”). The Employment Period shall terminate upon the Executive’s termination
of employment for any reason.

Section 3. Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the office where the Executive was employed immediately preceding the
Effective Date or at any other location less than 35 miles from such office.

(2) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation. (1) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary shall be paid at such intervals as the Company or the Bank (as
applicable)

 

-3-



--------------------------------------------------------------------------------

pays executive salaries generally. During the Employment Period, the Annual Base
Salary shall be reviewed at least annually, beginning no more than 12 months
after the last salary increase awarded to the Executive prior to the Effective
Date. Any increase in the Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. The Annual Base
Salary shall not be reduced after any such increase and the term “Annual Base
Salary” shall refer to the Annual Base Salary as so increased.

(2) Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus earned under the Company’s or the Bank’s (as applicable) annual incentive
plan or program, or any comparable bonus under any predecessor or successor
plan, for the last three full fiscal years prior to the Effective Date (or for
such lesser number of full fiscal years prior to the Effective Date for which
the Executive was eligible to earn such a bonus, and annualized in the case of
any pro rata bonus earned for a partial fiscal year) (the “Recent Annual
Bonus”). (If the Executive has not been eligible to earn such a bonus for any
period prior to the Effective Date, the “Recent Annual Bonus” shall mean the
Executive’s target annual bonus for the year in which the Effective Date
occurs.) Each such Annual Bonus shall be paid no later than two and a half
months after the end of the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

(3) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(4) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits that are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

-4-



--------------------------------------------------------------------------------

(5) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(6) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.

(7) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

Section 4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period. If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(b) of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. “Disability” means the absence of the
Executive from the Executive’s duties with the Company or the Bank (as
applicable) on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness that is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means: (i) failure to perform
substantially his employment obligations (other than any such failure resulting
from incapacity due to physical or mental illness or following the Executive’s
notification of a termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive by the Board or, if the
Company is not the ultimate parent corporation of the Company and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”) or the Chief Executive Officer of the Company that
specifically identifies the manner in which the Applicable Board or the Chief
Executive Officer of the Company believes that the Executive has

 

-5-



--------------------------------------------------------------------------------

not substantially performed his duties; (ii) conviction of or guilty or nolo
contendere plea to a felony; or (iii) willful commission of an act of fraud,
dishonesty or gross misconduct which is materially and demonstrably injurious to
the Company or the Bank. No act, or failure to act, on the part of the Executive
shall be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company or the Bank. Any act, or
failure to act, based upon (x) authority given pursuant to a resolution duly
adopted by the Applicable Board, (y) the instructions of the Chief Executive
Officer of the Company or the Bank (as applicable) or an officer of the Company
or the Bank (as applicable) senior to the Executive or (z) the advice of counsel
for the Company or the Bank (as applicable) shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company and the Bank.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. “Good
Reason” means: The occurrence of any of the following events after a Change of
Control, without Executive’s prior written consent: (i) an adverse and
significant change in Executive’s position, duties, responsibilities or status
with the Company or the Bank; (ii) a change in Executive’s principal office
location to a location further away from Executive’s home which is more than 30
miles from Executive’s principal office; (iii) the taking of any action by the
Company or the Bank to eliminate benefit plans in which Executive participated
or was eligible to participate immediately prior to a Change of Control without
providing substitutes therefor, to materially reduce benefits thereunder or to
substantially diminish the aggregate value of the incentive awards or other
fringe benefits applicable to Executive; provided that if none of the Company, a
surviving entity nor its parent following a Change of Control is a publicly-held
company, the failure to provide stock-based benefits shall not be deemed Good
Reason if benefits of comparable value using recognized valuation methodology
are substituted therefor; and provided, further that a reduction or elimination
in the aggregate of not more than 10% in aggregate benefits in connection with
across the board reductions or modifications affecting similarly situated
persons of executive rank in the Bank shall not constitute Good Reason; (iv) any
reduction in Executive’s Annual Base Salary; or (v) any material breach by the
Company or the Bank of this Agreement.

(d) Notice of Termination. Any termination of employment by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b).
“Notice of Termination” means a written notice that (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (3) if the Date of Termination (as defined herein)
is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.

 

-6-



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”

Section 5. Obligations of the Company upon Termination. (a) By the Executive for
Good Reason; By the Company Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company terminates the Executive’s employment
other than for Cause, Death or Disability or the Executive terminates employment
for Good Reason:

(1) subject to Section 5(e) of this Agreement, the Company or the Bank (as
applicable) shall pay to the Executive, in a lump sum in cash on the 30th day
following the Date of Termination, the aggregate of the following amounts:

(A) the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(5) but have not been
reimbursed by the Company or the Bank (as applicable) as of the Date of
Termination; (iii) the Executive’s Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs, if such bonus
has been determined but not paid as of the Date of Termination; (iv) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii), (iii) and (iv), the “Accrued Obligations”)
and (v) an amount equal to the product of (x) the higher of (I) the Recent
Annual Bonus and (II) the Annual Bonus paid or payable, including any bonus or
portion thereof that has been earned but deferred (and annualized for any fiscal
year consisting of less than 12 full months or during which the Executive was
employed for less than 12 full months), for the most recently completed fiscal
year during the Employment Period, if any (such higher amount, the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination and the denominator
of which is 365 (the “Pro Rata Bonus”); provided, that notwithstanding the
foregoing, if the Executive has made an irrevocable election under any deferred
compensation arrangement subject to Section 409A of the Code to defer any
portion of the Annual Base Salary or Annual Bonus described in clause (i) or
clause (iii) above, then for all purposes of this Section 5 (including, without
limitation, Sections 5(b) through 5(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (i) or clause (iii), and such portion shall not be
considered as part of the “Accrued Obligations” but shall instead be an “Other
Benefit” (as defined below);

(B) the amount equal to the product of (i) one and one-half and (ii) the sum of
(x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

 

-7-



--------------------------------------------------------------------------------

(C) an amount equal to the sum of the Company or the Bank (as applicable)
matching or other employer contributions under the Company’s or the Bank’s
qualified defined contribution plans and any excess or supplemental defined
contribution plans in which the Executive participates that the Company or the
Bank (as applicable) would have made on behalf of the Executive during the one
and one-half years after the Date of Termination if the Executive’s employment
continued for one and one-half years after the Date of Termination (and without
regard to any vesting requirement), assuming for this purpose that (i) the
Executive’s compensation during the one and one-half year period is that
required by Sections 3(b)(1) and 3(b)(2) and (ii) to the extent that the
employer contributions are determined based on the contributions or deferrals of
the Executive, that the Executive’s contribution or deferral elections, as
appropriate, are those in effect immediately prior to the Date of Termination;
and

(2) for one and one-half years following the Date of Termination or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy (the applicable period hereinafter referred to as the
“Benefit Continuation Period”), the Company or the Affiliated Companies shall
provide health care and life insurance benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies providing
health care and life insurance benefits and at the benefit level described in
Section 3(b)(4) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their families; provided, however, that, the health
care benefits provided during the Benefit Continuation Period shall be provided
in such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Executive’s income for federal income tax purposes and, if the
Company reasonably determines that providing continued coverage under one or
more of its health care benefit plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual insurance coverage; provided, further,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive health care and life insurance benefits under another
employer provided plan, the health care and life insurance benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. Following the end of the Benefit Continuation
Period, the Company shall use its reasonable best efforts to ensure that,
following the end of the Benefit Continuation Period, Executive shall be
eligible for continued health coverage as required by Section 4980B of the Code
or other applicable law (“COBRA Coverage”), as if the Executive’s employment
with the Company had terminated as of the end of such period, and the Company
shall take such actions as are necessary to cause such COBRA Coverage not to be
offset by the provision of benefits under this Section 5(a)(2) and to cause the
period of COBRA Coverage to commence at the end of the Benefit Continuation
Period. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree welfare benefits pursuant
to the Company’s or the Bank’s retiree welfare benefit plans, if any, the
Company shall use its reasonable best efforts to ensure that, following the end
of the Benefit Continuation Period, the Executive shall be considered to have
remained employed until the end of the Benefit Continuation Period and to have
retired on the last day of such period;

(3) the Company or the Bank (as applicable) shall, at its sole expense as
incurred, provide the Executive with outplacement services the scope and
provider of which shall

 

-8-



--------------------------------------------------------------------------------

be selected by the Executive in the Executive’s sole discretion, provided that
the cost of such outplacement shall not exceed $25,000; and provided, further,
that, such outplacement benefits shall end not later than the last day of the
second calendar year that begins after the Date of Termination; and

(4) except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company or the Bank (as applicable)
shall timely pay or provide to the Executive any Other Benefits (as defined in
Section 6) in accordance with the terms of the underlying plans or agreements.

Notwithstanding the foregoing provisions of Sections 5(a)(1) and 5(a)(2), in the
event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable and benefits that would otherwise be provided under
Section 5(a)(1) and 5(a)(2) during the six-month period immediately following
the Date of Termination (other than the Accrued Obligations) shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”) determined as of
the Date of Termination, or provided on the first business day after the date
that is six months following the Date of Termination (the “Delayed Payment
Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company or the Bank (as
applicable) shall provide the Executive’s estate or beneficiaries with the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations (subject to the proviso set forth in
Section 5(a)(1)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. With respect to the provision of
the Other Benefits, the term “Other Benefits” as utilized in this Section 5(b)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and the Affiliated Companies to the
estates and beneficiaries of peer executives of the Company and the Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company or the Bank (as
applicable) shall provide the Executive with the Accrued Obligations and Pro
Rata Bonus and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no other severance obligations under this Agreement. The Accrued Obligations
(subject to the proviso set forth in Section 5(a)(1)(A) to the extent
applicable) and the Pro Rata Bonus shall be paid to the Executive in a lump sum
in cash within

 

-9-



--------------------------------------------------------------------------------

30 days of the Date of Termination, provided, that in the event that the
Executive is a Specified Employee, the Pro Rata Bonus shall be paid, with
Interest, to the Executive on the Delayed Payment Date. With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

(d) Cause; Other Than for Good Reason. If, during the Employment Period, the
Executive’s employment is terminated by the Company for Cause or the Executive
voluntarily terminates employment (excluding a termination for Good Reason), the
Company or the Bank (as applicable) shall provide the Executive with the Accrued
Obligations, and the timely payment or delivery of the Other Benefits and shall
have no other severance obligations under this Agreement. In such case, the
Accrued Obligations (subject to the proviso set forth in Section 5(a)(1)(A) to
the extent applicable) shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.

(e) Release and Waiver. Notwithstanding any other provision of this Agreement,
Executive’s right to receive severance benefits hereunder shall be subject to
Executive’s (i) execution of a release and waiver substantially in the form
attached hereto as Exhibit A and (ii) non-revocation of such release for at
least seven (7) days following execution of such release, in the case of each of
clauses (i) and (ii), prior to the 30th day following the Date of Termination.

Section 6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under, or to be eligible to receive benefits
under, any compensation and benefits plans, programs or arrangements of the
Company or the Affiliated Companies, including without limitation any retirement
or pension plans or arrangements or substitute plans adopted by the Company, the
Affiliated Companies or their respective successors, and any termination which
otherwise qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Notwithstanding the foregoing, if
the Executive receives payments and benefits pursuant to Section 5(a) of this
Agreement, the Executive shall

 

-10-



--------------------------------------------------------------------------------

not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.

Section 7. Full Settlement; Legal Fees. The Company’s and/or the Bank’s
obligation to make the payments provided for in this Agreement and otherwise to
perform their obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company or the Bank may have against the Executive or others. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and, except as specifically provided in
Section 5(a)(2), such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company or the Bank (as applicable) agrees to pay
as incurred (within 10 days following the Company’s or the Bank’s receipt of an
invoice from the Executive), at any time from the Effective Date through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date) to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest by
the Company or the Bank, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, Interest determined as of the date such legal fees and expenses were
incurred; provided, however, that Executive shall be required to reimburse the
Company or the Bank (as applicable) for the cost of such legal fees and expenses
if the applicable fact finder determines that Executive’s claim or position is
frivolous. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company or the Bank under this Section 7 be made later than
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Company or
the Bank is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Company or the Bank is obligated to pay in any
other calendar year, and the Executive’s right to have the Company or the Bank
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.

Section 8. Certain Reduction of Payments by the Company or the Bank.
(a) Anything in this Agreement or any other agreement between the Executive and
the Company or the Bank (as applicable) to the contrary notwithstanding, in the
event that a nationally-recognized accounting firm selected in the discretion of
the Committee as in effect immediately prior to the Change of Control (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company or its Affiliated Companies in the nature of compensation to or
for the Executive’s benefit, whether paid or payable pursuant to this Agreement
or otherwise (a “Payment”) would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that the Executive would have a greater Net After-Tax Receipt (as defined below)
of aggregate Payments if the Executive’s Agreement

 

-11-



--------------------------------------------------------------------------------

Payments were reduced to the Reduced Amount. If such a determination is not made
by the Accounting Firm, the Executive shall receive all Agreement Payments to
which the Executive is entitled under this Agreement. All determinations made by
the Accounting Firm under this Section shall be binding upon the Company, the
Bank and Executive and shall be made within 15 days following a termination of
employment of the Executive. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (1) Section 5(a)(1)(B),
(2) Section 5(a)(1)(C), (3) Section 5(a)(1)(A)(v) and (4) Section 5(a)(2).

(b) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company or
the Bank (as applicable) to or for the benefit of the Executive pursuant to this
Agreement which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Company or the Bank (as applicable) to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Bank (as applicable) or the Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company or the Bank
(as applicable) to or for the benefit of the Executive shall be repaid to the
Company or the Bank (as applicable) together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such amount shall be payable by the Executive to the Company or the Bank
(as applicable) if and to the extent such payment would not either reduce the
amount on which the Executive is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes. In the event that the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company or the Bank (as applicable) to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(c) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 8 shall be borne by the Company or the Bank (as applicable).

(d) For purposes of this Section 8, the following terms have the meanings set
forth below:

(i) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

 

-12-



--------------------------------------------------------------------------------

(ii) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

Section 9. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and the Bank all secret or confidential
information, knowledge or data relating to the Company or the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company or the Affiliated Companies and which information, knowledge or data
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company and/or the Bank, the
Executive shall not, without the prior written consent of the Company or the
Bank or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
or the Bank and those persons designated by the Company or the Bank. In no event
shall an asserted violation of the provisions of this Section 9 constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.

Section 10. Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Company and the Bank, shall not be
assignable by the Executive other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and the Bank and their respective successors and assigns. Except as provided in
Section 10(c), without the prior written consent of the Executive this Agreement
shall not be assignable by the Company or the Bank.

(c) The Company and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company and the Bank would be required to perform it if
no such succession had taken place. “Company” and “Bank” mean the Company and
the Bank as hereinbefore defined and any successor to their business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

Section 11. Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. Subject to the last
sentence of Section 11(g), this Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the most recent address on file at the Company.

 

-13-



--------------------------------------------------------------------------------

if to the Company or the Bank:

777 N. Broadway

Los Angeles, CA 90012

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company or the Bank (as applicable) may withhold from any amounts
payable under this Agreement such United States federal, state or local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

(e) The Executive’s, the Company’s or the Bank’s (as applicable) failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive, the Company or the Bank (as
applicable) may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Sections 4(c)(1)
through 4(c)(5), shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

(f) The Executive, the Company and the Bank acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive,
the Company and/or the Bank, the employment of the Executive by the Company or
the Bank (as applicable) is “at will” and, subject to Section 1(a), the
Executive’s employment may be terminated by the Executive, the Company or the
Bank (as applicable) at any time prior to the Effective Date, in which case the
Executive shall have no further rights under this Agreement. From and after the
Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

(g) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within 30
days after the date of the Executive’s death. All reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in

 

-14-



--------------------------------------------------------------------------------

accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company or the Bank
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits that the Company or the Bank is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company or the Bank is obligated to pay or provide in any other
calendar year; (iii) the Executive’s right to have the Company or the Bank pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s or the
Bank’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Executive’s remaining lifetime (or if longer,
through the 20th anniversary of the Effective Date). Prior to the Effective Date
but within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

Section 12. Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment, the respective rights and obligations
of the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorizations from the Board and the Bank Board, the Company
and the Bank have each caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.

 

/s/ Perry P. Oei

Perry P. Oei CATHAY GENERAL BANCORP

/s/ Dunson K. Cheng

Name:   Dunson K. Cheng Title:   Chief Executive Officer and President CATHAY
BANK

/s/ Dunson K. Cheng

Name:   Dunson K. Cheng Title:   Chief Executive Officer and President

 

-16-



--------------------------------------------------------------------------------

Exhibit A

Release

CATHAY GENERAL BANCORP

(date)

(name)

(address)

(address)

This sets forth our agreement (the “Agreement”) with you, (employee’s name),
(“Employee” or “you”) concerning your release of claims and covenant not to sue
Cathay General Bancorp, Cathay Bank, and all owned, controlled, non-controlled,
and subsidiary companies, corporations, entities, joint ventures, LLC’s and
partnerships and all of their constituent partners and members (“Employer”). You
will have a maximum of twenty-one (21) days from the time of receipt to consider
this matter and if you are in agreement, seven (7) days from the time of
signature to revoke your decision.

 

  1. Recitals.

a. Your separation of employment is effective on (date), (the “Termination
Date”).

b. You acknowledge that by this Agreement you will be agreeing to a general
release of all claims arising from and in any way related to your employment
with Employer through the Termination Date and in any way related to the
termination of that employment.

For good and sufficient consideration, as detailed below, we agree as follows:

 

  2. Consideration To You.

Upon the full execution of this Agreement, and at the conclusion of the seven
(7) day Revocation period, Employer will pay or provide you with the amounts and
benefits set forth in Section 5(a) of the Amended and Restated Change Of Control
Employment Agreement, subject to and in accordance with the terms and conditions
provided therein (including the time and form of any such payment or benefit).

 

  3. Your Release of All Claims.

a. You make this Agreement on behalf of yourself and your ancestors,
descendants, spouse, dependents, and your executors, heirs, administrators,
assigns and anyone else claiming by, through or under yourself.

b. In exchange for the consideration provided to you as described in paragraph 2
above, you hereby agree not to sue, and do hereby fully release and forever
discharge Employer, including:

 

  i. its members, parents, subsidiaries, affiliates, predecessors, successors
and associates, participants, present and former, and each of them, and

 

-1-



--------------------------------------------------------------------------------

  ii. its directors, shareholders, partners, officers, agents, owners,
attorneys, servants, employees, trustees, plan administrators, fiduciaries,
representatives and assigns, past and present, and each of them,

all of which together and collectively are hereinafter referred to as “Employer
Releasees.”

c. This full release, discharge and covenant not to sue is effective with
respect to all claims, known or unknown, which you ever had, now have or may
hereafter claim to have had, against the Employer Releasees with respect to your
employment with Employer and termination of that employment.

d. Without limiting the generality of the description in subparagraph 3.c.
above, the claims herein released include, but are not limited to, claims based
upon

 

  i. violations of Title VII of the Civil Rights Act of 1964;

 

  ii. the Age Discrimination Employment Act;

 

  iii. California statutory or decisional law pertaining to employment
discrimination (including the state Fair Employment and Housing Act), wrongful
discharge or breach of public policy;

 

  iv. any and all state, federal and local laws as well as common law for breach
of contract, wrongful termination, employment discrimination, negligent or
intentional infliction of emotional distress, defamation, fraud, concealment,
false promise, negligent misrepresentation, intentional interference with
contractual relations, breach of covenant of good faith and fair dealing, and
misrepresentation generally; and

e. You hereby agree that no action, suit or proceeding has been or shall be
brought or complaint filed or initiated by you or any executor, heir,
administrator or assign of yours in any court, or with any governmental body or
commission, with respect to any matter or course of action based upon any facts
that might have occurred prior to the date of this Agreement, whether known to
you now or discovered by you hereafter. Notwithstanding any provision of this
Agreement to the contrary, you are not waiving, releasing, and discharging
claims for the consideration that you will receive under the Agreement, any
vested benefits to which you may be entitled under the Company’s retirement
plans or any other benefit plans, and rights to indemnification and any claims
and causes of action that, as a matter of law, cannot be waived, released, and
discharged.

 

-2-



--------------------------------------------------------------------------------

  4. Waiver of § 1542 Rights.

You expressly waive all rights related to your employment under Section 1542 of
the Civil Code of the State of California, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

You acknowledge that you may have claims that are covered by the terms of this
Agreement, which you have not yet discovered. You acknowledge that you intend to
release any and all such unknown or unsuspected claims arising out of your
employment by Employer.

 

  5. No Admission of Liability.

You agree that this Agreement and the payment by Employer of the consideration
described in Section 2 are not an admission by Employer Releasees of any
wrongdoing or liability. Employer Releasees specifically deny any liability or
wrongful acts against you. The parties have entered into this Agreement in order
to settle all disputes and differences between them, without admitting liability
or wrongdoing by any party.

 

  6. Binding Effect.

You agree that this Agreement is binding upon yourself, your heirs, executors,
administrators, successors and assigns.

 

  7. Entire Agreement.

You acknowledge that this Agreement constitutes the entire and exclusive
agreement between Employer and you with respect to the subject matter hereof and
that no other promise, inducement or agreement has been made to you in
connection with the subject matter hereof.

You further acknowledge that this Agreement is not subject to modifications of
any kind, except for modifications in writing, which are signed by both parties.

 

  8. Governing Law.

The parties agree that this Agreement shall be construed and enforced pursuant
to the laws of the State of Delaware without regard to principles of conflicts
of laws.

 

  9. Voluntary Agreement.

You are advised to consult with an attorney prior to executing this Agreement.
You hereby acknowledge that you have read this Agreement and fully know,
understand and appreciate the contents and effects thereof, and that you execute
this Agreement voluntarily and of your own free will and accord. You further
acknowledge that you had sufficient time to consider the Agreement and to
consult with counsel of your choice and that you do not desire additional time.

 

-3-



--------------------------------------------------------------------------------

I HEREBY AGREE TO THE TERMS AND CONDITIONS OF THE FOREGOING RELEASE OF CLAIMS
AND COVENANT NOT TO SUE.

(name)

 

 

  

Date:

CATHAY GENERAL BANCORP    By:  

 

  

Date:

Its:  

 

    

 

  

 

-4-